Name: Commission Regulation (EC) No 1356/2008 of 23 December 2008 amending Regulation (EC) No 593/2007 on the fees and charges levied by the European Aviation Safety Agency (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  marketing;  budget;  EU institutions and European civil service;  personnel management and staff remuneration;  accounting
 Date Published: nan

 30.12.2008 EN Official Journal of the European Union L 350/46 COMMISSION REGULATION (EC) No 1356/2008 of 23 December 2008 amending Regulation (EC) No 593/2007 on the fees and charges levied by the European Aviation Safety Agency (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 64(1) thereof, After consulting the Management Board of the European Aviation Safety Agency, Whereas: (1) The rules for calculating the fees and charges laid down in Commission Regulation (EC) No 593/2007 of 31 May 2007 on the fees and charges levied by the European Aviation Safety Agency (2) have to be reviewed periodically to ensure that the amount of the fees and charges to be paid by the applicant reflects the complexity of the task carried out by the Agency and the actual workload involved. Future amendments to that Regulation will fine tune those rules, also on the basis of the data which will become available inside the European Aviation Safety Agency (hereinafter the Agency) following the implementation of its Enterprise Resource Planning system. (2) Agreements referred to in Article 12(1) of Regulation (EC) No 216/2008 should provide a basis for the evaluation of the actual workload involved in the certification of third countries products. In principle, the process for validation by the Agency of certificates issued by a third country with which the Community has an appropriate agreement is described in these agreements and should result in a different workload from the process required for certification activities by the Agency. (3) While ensuring the balance between overall expenditure incurred by the Agency in carrying out certification tasks and overall income from the fees and charges it levies, the rules for calculating the fees and charges have to remain effective and fair towards all applicants. This must be true also for the calculation of travel costs outside the territory of the Member States. The present formula has to be refined to make sure that it refers exclusively to the direct costs incurred for those travels. (4) The experience gained from the application of Regulation (EC) No 593/2007 has shown that it is necessary to specify when the Agency may invoice the fee due and to set up the method to calculate the amount to be refunded in case a certification task is interrupted. Similar rules have to be provided in case a certificate is surrendered or suspended. (5) For technical reasons, changes should be introduced in the Annex to Regulation (EC) No 593/2007 in order to enhance some definitions or classifications. (6) Regulation (EC) No 593/2007 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 593/2007 is amended as follows: 1. Article 6 is replaced by the following: Article 6 Without prejudice to Article 4, where a certification task is conducted, fully or in part, outside the territories of the Member States, the fee invoiced to the applicant shall include the corresponding travel costs outside those territories, according to the formula: d = f + v + h  e where: d = fee due f = fee corresponding to the task carried out, as set out in the Annex v = travel costs h = time spent by experts in the means of transport, invoiced at the hourly fee set out in Part II e = average travel costs inside the territories of the Member States, including the average time spent in the means of transport inside the territories of the Member States multiplied by the hourly fee set out in Part II. 2. Article 8 is amended as follows: (a) paragraph 2 is replaced by the following: 2. The issue, maintenance or amendment of a certificate shall be subject to prior payment of the full amount of the fee due, unless agreed differently between the Agency and the applicant. The Agency may invoice the fee in one instalment after having received the application or at the start of the annual or surveillance period. In the event of non-payment, the Agency may refuse to issue or may revoke the relevant certificate after having given formal warning to the applicant.; (b) paragraph 3 is deleted; (c) paragraph 7 is replaced by the following: 7. If a certification task has to be interrupted by the Agency because the applicant has insufficient resources or fails to comply with the applicable requirements, or because the applicant decides to abandon its application or to postpone its project, the balance of any fees due, calculated on an hourly basis for the ongoing period of twelve months but not exceeding the applicable flat fee, shall be payable in full at the time the Agency stops working, together with any other amounts due at that time. The relevant number of hours shall be invoiced at the hourly fee set out in Part II of the Annex. When, on demand of the applicant, the Agency starts again a certification task previously interrupted, this task shall be charged as a new project.; (d) the following paragraphs 8 and 9 are added: 8. If the certificate holder surrenders the corresponding certificate or the Agency revokes the certificate, the balance of any fees due, calculated on an hourly basis but not exceeding the applicable flat fee, shall be payable in full at the time the surrender or revocation takes place, together with any other amounts due at that time. The relevant number of hours shall be invoiced at the hourly fee set out in Part II of the Annex. 9. If the Agency suspends a certificate, the balance of any fees due, calculated on a pro-rata temporis basis shall be payable in full at the time of the suspension, together with any other amounts due at that time. If the certificate is subsequently re-instated, a new period of twelve months shall start on the date of re-instatement. 3. In Article 12, the fifth paragraph is deleted. 4. In Article 14, paragraph 3 is deleted. 5. The Annex is amended in accordance with the Annex to this Regulation Article 2 This Regulation shall enter into force on 1 January 2009. It shall apply subject to the following conditions: (a) the fees shown in Tables 1 to 5 of Part I of the Annex shall apply to any application for certification task received after 1 January 2009; (b) the fees shown in Table 6 of Part I of the Annex shall apply to the annual fees levied after 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 140, 1.6.2007, p. 3. ANNEX The Annex to Regulation (EC) No 593/2007 is amended as follows: (1) Explanatory note 7 is replaced by the following: (7) Derivative  means an amended Type Certificate as defined and applied for by the Type Certificate Holder. (2) Explanatory note 9 is replaced by the following: (9) In Tables 3 and 4 of Part I, Simple , Standard  and Complex  refer to the following: Simple Standard Complex EASA Supplemental Type Certificate (STC) EASA major design changes EASA major repairs STC, major design change, or repair, only involving current and well-proven justification methods, for which a complete set of data (description, compliance check-list and compliance documents) can be communicated at time of application, and for which the applicant has demonstrated experience, and which can be assessed by the project certification manager alone, or with a limited involvement of a single discipline specialist All other STC, major design changes or repairs Significant (1) STC or major design change Validated STC under a bilateral arrangement Basic (2) Non-basic (2) Non-basic STC (2) when the Certificating Authority (2) has classified the change as significant  (1) Validated major design change under a bilateral arrangement Level 2 (2) major design changes when not automatically accepted (3). Level 1 (2) Level 1 (2) major design change when the Certificating Authority (2) has classified the change as significant  (1) Validated major repair under a bilateral arrangement N/A (automatic acceptance) Repairs on critical component (2) N/A (3) In Part I, tables 1 to 6 are replaced by the following: Table 1: Type Certificates and Restricted Type Certificates (referred to in subpart B and subpart O of the Annex to Regulation (EC) No 1702/2003 (4)) (EUR) Flat fee Fixed wing aircraft Over 150 000 kg 2 600 000 Over 50 000 kg up to 150 000 kg 1 330 000 Over 22 000 kg up to 50 000 kg 1 060 000 Over 5 700 kg up to 22 000 kg 410 000 Over 2 000 kg up to 5 700 kg 227 000 Up to 2 000 kg 12 000 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 6 000 Rotorcraft Large 525 000 Medium 265 000 Small 20 000 Other Balloons 6 000 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 365 000 Turbine engines with take-off thrust up to 25 KN or take-off power output up to 2 000 kW 185 000 Non turbine engines 30 000 Non turbine engines CS 22 H, CS VLR App. B 15 000 Propeller for use on aircraft over 5 700 kg MTOW 10 250 Propeller for use on aircraft up to 5 700 kg MTOW 2 925 Parts Value above EUR 20 000 2 000 Value between EUR 2 000 and 20 000 1 000 Value below EUR 2 000 500 Table 2: Derivatives to Type certificates or Restricted Type Certificates (EUR) Flat fee (5) Fixed wing aircraft Over 150 000 kg 1 000 000 Over 50 000 kg up to 150 000 kg 500 000 Over 22 000 kg up to 50 000 kg 400 000 Over 5 700 kg up to 22 000 kg 160 000 Over 2 000 kg up to 5 700 kg 80 000 Up to 2 000 kg 2 800 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 2 400 Rotorcraft Large 200 000 Medium 100 000 Small 6 000 Other Balloons 2 400 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 100 000 Turbine engines with take-off thrust up to 25 KN or take-off power output up to 2 000 kW 50 000 Non turbine engines 10 000 Non turbine engines CS 22 H, CS VLR App. B 5 000 Propeller for use on aircraft over 5 700 kg MTOW 2 500 Propeller for use on aircraft up to 5 700 kg MTOW 770 Parts Value above EUR 20 000 1 000 Value between EUR 2 000 and 20 000 600 Value below EUR 2 000 350 Table 3: Supplemental Type Certificates (referred to in subpart E of the Annex to Regulation (EC) No 1702/2003) (EUR) Flat fee (6) Complex Standard Simple Fixed wing aircraft Over 150 000 kg 25 000 6 000 3 000 Over 50 000 kg up to 150 000 kg 13 000 5 000 2 500 Over 22 000 kg up to 50 000 kg 8 500 3 750 1 875 Over 5 700 kg up to 22 000 kg 5 500 2 500 1 250 Over 2 000 kg up to 5 700 kg 3 800 1 750 875 Up to 2 000 kg 1 600 1 000 500 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 250 250 250 Rotorcraft Large 11 000 4 000 2 000 Medium 5 000 2 000 1 000 Small 900 400 250 Other Balloons 800 400 250 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 12 000 5 000 2 500 Turbine engines with take-off thrust up to 25 KN or take-off power output up to 2 000 kW 5 800 2 500 1 250 Non turbine engines 2 800 1 250 625 Non turbine engines CS 22 H, CS VLR App. B 1 400 625 300 Propeller for use on aircraft over 5 700 kg MTOW 2 000 1 000 500 Propeller for use on aircraft up to 5 700 kg MTOW 1 500 750 375 Table 4: Major changes and major repairs (referred to in subparts D and M of the Annex to Regulation (EC) No 1702/2003) (EUR) Flat fee (7) (8) Complex Standard Simple Fixed wing aircraft Over 150 000 kg 20 000 6 000 3 000 Over 50 000 kg up to 150 000 kg 9 000 4 000 2 000 Over 22 000 kg up to 50 000 kg 6 500 3 000 1 500 Over 5 700 kg up to 22 000 kg 4 500 2 000 1 000 Over 2 000 kg up to 5 700 kg 3 000 1 400 700 Up to 2 000 kg 1 100 500 250 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 250 250 250 Rotorcraft Large 10 000 4 000 2 000 Medium 4 500 2 000 1 000 Small 850 400 250 Other Balloons 850 400 250 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 5 000 2 000 1 000 Turbine engines with take-off thrust up to 25 KN or take-off power output up to 2 000 kW 2 500 1 000 500 Non turbine engines 1 300 600 300 Non turbine engines CS 22 H, CS VLR App. B 600 300 250 Propeller for use on aircraft over 5 700 kg MTOW 250 250 250 Propeller for use on aircraft up to 5 700 kg MTOW 250 250 250 Table 5: Minor changes and minor repairs (referred to in subparts D and M of the Annex to Regulation (EC) No 1702/2003) (EUR) Flat fee (9) (10) Fixed wing aircraft Over 150 000 kg 500 Over 50 000 kg up to 150 000 kg 500 Over 22 000 kg up to 50 000 kg 500 Over 5 700 kg up to 22 000 kg 500 Over 2 000 kg up to 5 700 kg 250 Up to 2 000 kg 250 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 250 Rotorcraft Large 500 Medium 500 Small 250 Other Balloons 250 Propulsion Turbine engines 500 Non turbine engines 250 Propeller 250 Table 6: Annual fee for holders of EASA Type Certificates and Restricted Type Certificates and other Type Certificates deemed to be accepted under Regulation (EC) No 1592/2002 (EUR) Flat fee (11) (12) (13) EU Design Non EU Design Fixed wing aircraft Over 150 000 kg 270 000 90 000 Over 50 000 kg up to 150 000 kg 150 000 50 000 Over 22 000 kg up to 50 000 kg 80 000 27 000 Over 5 700 kg up to 22 000 kg 17 000 5 700 Over 2 000 kg up to 5 700 kg 4 000 1 400 Up to 2 000 kg 2 000 670 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 900 300 Rotorcraft Large 65 000 21 700 Medium 30 000 10 000 Small 3 000 1 000 Other Balloons 900 300 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 40 000 13 000 Turbine engines with take-off thrust up to 25 KN or take-off power output up to 2 000 kW 6 000 2 000 Non turbine engines 1 000 350 Non turbine engines CS 22 H, CS VLR App. B 500 250 Propeller for use on aircraft over 5 700 kg MTOW 750 250 Parts Value above EUR 20 000 2 000 700 Value between EUR 2 000 and 20 000 1 000 350 Value below EUR 2 000 500 250 (4) In Part II, point 2 is replaced by the following: 2. Hourly basis according to the tasks concerned: Demonstration of design capability by means of alternative procedures Actual number of hours Production without approval Actual number of hours Alternative Methods of Compliance to AD's Actual number of hours Validation support (acceptance of EASA certificates by foreign authorities) Actual number of hours Technical assistance requested by foreign authorities Actual number of hours EASA acceptance of MRB reports Actual number of hours Transfer of certificates Actual number of hours Approval of flight conditions for Permit to fly 3 hours Administrative re-issuance of documents 1 hour Export certificate of airworthiness (E-CoA) for CS 25 aircraft 6 hours Export certificate of airworthiness (E-CoA) for other aircraft 2 hours (1) Significant  is defined in paragraph 21A.101 (b) of the Annex to Regulation (EC) No 1702/2003. (2) For the definitions of basic , non-basic , level 1 , level 2 , critical component  and Certificating Authority , see the applicable bilateral agreement under which the validation takes place. (3) Automatic acceptance criteria by EASA for level 2 major changes are defined in EASA Executive Director Decision 2004/04/CF, or in the applicable bilateral agreement under which the validation takes place. (4) OJ L 243, 27.9.2003, p. 6. (5) For Derivatives involving Substantial Changes(s) to the Type Design, as described in Subpart B of the Annex to Regulation (EC) No 1702/2003, the respective Type Certificate or Restricted Type Certificate fee, as defined in Table 1, shall apply. (6) For Supplemental Type Certificates involving Substantial Changes (s) as defined in Subpart B of the Annex to Regulation (EC) No 1702/2003, the respective Type Certificate or Restricted Type Certificate fee, as defined in Table 1, shall apply. (7) For significant Major Changes, involving Substantial Change(s) as defined in Subpart B of the Annex to Regulation (EC) No 1702/2003, the respective Type Certificate or Restricted Type Certificate fee, as defined in Table 1, shall apply. (8) Changes and repairs on Auxiliary Power Unit (APU) shall be charged as changes and repairs on engines of the same power rating. (9) The fees set out in this Table shall not apply to minor Changes and Repairs carried out by Design Organisations in accordance with Part 21A.263(c)(2) of Subpart J of the Annex to Regulation (EC) No 1702/2003. (10) Changes and repairs on Auxiliary Power Units (APU) shall be charged as changes and repairs to engines of the same power rating. (11) For freighter versions of an aircraft having their own type certificate, a coefficient of 0,85 is applied to the fee for the equivalent passenger version. (12) For holders of multiple Type Certificates and/or multiple Restricted Type Certificates, a reduction to the annual fee is applied to the second and subsequent Type Certificates, or Restricted Type Certificates, in the same product category as shown in the following table: Product in identical category Reduction applied to flat fee 1st 0 % 2nd 10 % 3rd 20 % 4th 30 % 5th 40 % 6th 50 % 7th 60 % 8th 70 % 9th 80 % 10th 90 % 11th and subsequent products 100 % (13) For aircraft of which less than 50 examples are registered worldwide, continued airworthiness activities shall be charged on an hourly basis, at the hourly fee set out in Part II of the Annex, up to the level of the fee for the relevant aircraft product category. For products, parts and appliances which are not aircraft, the limitation concerns the number of aircraft on which the product, part or appliance in question is installed.